

115 HR 1915 IH: To amend the Small Business Act to provide the Administrator of the Small Business Administration authority to increase amount for general business loans, and for other purposes.
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1915IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Ms. Velázquez introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to provide the Administrator of the Small Business Administration authority to increase amount for general business loans, and for other purposes. 
1.Authority for Administrator to increase amount for general business loansSection 20 of the Small Business Act (15 U.S.C. 631 note) is amended— (1)by redesignating subsection (j) as subsection (f); and 
(2)by adding at the end the following new subsection:  (g)Authority To increase amount of general business loans (1)In generalFor fiscal year 2018 and each fiscal year thereafter, if the Administrator determines that the amount of commitments by the Administrator for general business loans authorized under section 7(a) for a fiscal year exceeds the limit on the total amount of commitments the Administrator may make for such loans under this Act, appropriation Acts, or any other provision of law, the Administrator may make commitments for such loans for such fiscal year in total amount equal to not more than 120 percent of such limit. 
(2)Approval required before exercising authority 
(A)In generalNot later than 30 days before the date on which the Administrator intends to exercise the authority under paragraph (1), the Administrator shall submit notice of the intent of the Administrator to exercise the authority to— (i)the Committee on Small Business and Entrepreneurship and the Subcommittee on Financial Services and General Government of the Committee on Appropriations of the Senate; and 
(ii)the Committee on Small Business and the Subcommittee on Financial Services and General Government of the Committee on Appropriations of the House of Representatives. (B)ApprovalThe Administrator may not exercise the authority under paragraph (1) unless the exercise of authority has been approved by the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives.. 
